
	
		II
		Calendar No. 619
		109th CONGRESS
		2d Session
		S. 3551
		[Report No. 109–339]
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Santorum (for
			 himself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 20, 2006
			Reported by Mr. Inhofe,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To direct the Secretary of the Interior to convey the
		  Tylersville division of the Lamar National Fish Hatchery and Fish Technology
		  Center to the State of Pennsylvania.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tylersville Fish Hatchery
			 Conveyance Act.
		2.DefinitionsIn this Act:
			(1)AgreementThe
			 term agreement means the 1984 Cooperative Agreement between the
			 United States Fish and Wildlife Service and the State of Pennsylvania.
			(2)PropertyThe
			 term property means—
				(A)the Tylersville
			 division of the Lamar National Fish Hatchery and Fish Technology Center,
			 comprised of 125
			 acres40
			 acres leased to the State of Pennsylvania Fish and Boat
			 Commission, located on 43 Hatchery Lane in Loganton, Pennsylvania, as described
			 in the agreement;
				(B)all improvements
			 and related personal property under the control of the Secretary that is
			 located on that property, including—
					(i)buildings;
					(ii)structures;
					(iii)equipment;
			 and
					(iv)all easements
			 and leases relating to that property; and
					(C)all water rights
			 relating to that property.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Pennsylvania.
			3.Land
			 conveyance
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall convey to the State without consideration, all
			 right, title, and interest of the United States in and to the property for use
			 by the Pennsylvania Fish and Boat Commission as part of the fish culture
			 program of the State.
			(b)Reversion
				(1)In
			 generalIf a portion of the property conveyed to the State under
			 subsection (a) is used for any purpose other than the use authorized under that
			 subsection, all right, title, and interest in and to the property shall revert
			 to the United States, at the discretion of the Secretary.
				(2)Condition of
			 propertyUpon a reversion of the property under paragraph (1),
			 the State shall ensure that the condition of the property is substantially the
			 same as, or better than, the condition of the property on the date on which the
			 property was conveyed to the State under subsection (a).
				
	
		September 20, 2006
		Reported with an amendment
	
